Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 2, 9, 10, 13, 17, 18, 19, 20, 21, 28, 29, 32, 36, 37, 38, 39, 40, 47, 48, 51, 55, 56, 57, 58, 59, 66, 67, 70, 74, 75, 76 and 77-80 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Edge et al. (US Pub. No: 2018/0217228 A1).
	Regarding claim 1, Edge et al. teach a method for muting of positioning reference signals performed by a first transmission-reception point (TRP) of a base station (see Abstract and Figures 1A/1B, eNB 104 or eNB 1) comprising: sending, to a user equipment (UE), on a bandwidth part of a first carrier frequency, a command triggering at least one of one or more positioning reference signal muting configurations associated with a TRP identifier (ID) and/or a positioning reference signal ID (see para [0046] wherein a TP/BS, as used herein, refers to all entities in a Radio Access Network (RAN) that transmit PRS to assist in positioning of one or more target UEs and that may support other functions such as providing wireless access (e.g., for voice and data connectivity) to one or more UEs 120, is mentioned, also see para [0048] wherein within a positioning occasion, a PRS may also be transmitted with zero power (e.g., muted), is mentioned, muting may be viewed as the non-transmission of a PRS for a given positioning occasion for a particular cell or TP & Muting patterns may be signaled to UE 102 using bit strings, is mentioned and also see para [0050] wherein to improve acquisition of a PRS further (e.g., if PRS bandwidth is limited such as with only six resource blocks corresponding to 1.4 MHz bandwidth), a frequency band for consecutive PRS positioning occasions (or consecutive PRS subframes) may be changed in a known and predictable manner, is mentioned and also see para [0051] wherein various PRS configuration parameters including N.sub.PRS, T.sub.PRS, frequency shift, muting sequence, frequency hopping sequence, PRS ID, PRS bandwidth, is mentioned), wherein the triggered positioning reference signal muting configuration indicates that: one or more positioning reference signals of one or more positioning reference signal occasions of at least one positioning reference signal configuration of a plurality of positioning reference signal configurations of a second TRP are not being transmitted (see para [0048] wherein a PRS from some cells may be muted while a PRS from other cells are transmitted (e.g. at a constant power) & muting may be viewed as the non-transmission of a PRS for a given positioning occasion for a particular cell or TP, is mentioned and also see para [0051]), the plurality of positioning reference signal configurations associated with the TRP ID and/or the positioning reference signal ID (see paragraphs [0048] and [0051] wherein various PRS configuration parameters including N.sub.PRS, T.sub.PRS, frequency shift, muting sequence, frequency hopping sequence, PRS ID, PRS bandwidth, is mentioned), or the one or more positioning reference signals of the one or more positioning reference signal occasions of all of the plurality of positioning reference signal configurations of the second TRP are not being transmitted (see paragraphs [0051] & [0052]), wherein the second TRP mutes the positioning reference signals according to the triggered positioning reference signal muting configuration (see para [0048] wherein Muting may aid signal acquisition and RSTD measurement by UE 102 for PRS signals that are not muted by avoiding interference from PRS signals that have been muted & muting may be viewed as the non-transmission of a PRS for a given positioning occasion for a particular cell or TP and Muting patterns may be signaled to UE 102 using bit strings, is mentioned).
Regarding claim 20, Edge et al. teach a method for muting of positioning reference signals performed by a user equipment (UE) (see Abstract and Figures 1A/1B, UE 102), comprising: receiving, from a location server, a plurality of positioning reference signal configurations associated with a transmission-reception point (TRP) identifier (ID) or a positioning reference signal ID (see para [0051] wherein OTDOA positioning assistance data may be provided to UE 102 by a location server (e.g. E-SMLC 110 or H-SLP 118) for a “reference cell” and one or more “neighbor cells” or “neighboring cells” relative to the “reference cell” and for example, the assistance data may provide the center channel frequency of each cell, various PRS configuration parameters (e.g. N.sub.PRS, T.sub.PRS, frequency shift, muting sequence, frequency hopping sequence, PRS ID, PRS bandwidth), a physical cell ID, a cell global ID and/or other cell related parameters applicable to OTDOA, is mentioned and also see para [0065] wherein PRS configuration parameters such as the number of consecutive positioning subframes, periodicity, muting pattern, bandwidth, frequency shift, etc. may be configured by the network and may be signaled to a UE (e.g. UE 102) by a location server (e.g. E-SMLC 110 or H-SLP 118) as OTDOA positioning assistance data, is mentioned), wherein each positioning reference signal configuration of the plurality of positioning reference signal configurations specifies a periodic, semi persistent, or aperiodic pattern of one or more positioning reference signal occasions (see para [0047] wherein a PRS positioning occasion may comprise a number N.sub.PRS of consecutive positioning subframes where the number N.sub.PRS may be between 1 and 160 (e.g. may include the values 1, 2, 4 and 6 as well as other values) & PRS positioning occasions for a TP may occur periodically at intervals, denoted by a number T.sub.PRS, of millisecond (or subframe) intervals where T.sub.PRS may equal 5, 10, 20, 40, 80, 160, 320, 640, or 1280, is mentioned and also see para [0048]), and wherein each positioning reference signal occasion of the one or more positioning reference signal occasions specifies transmission of one or more positioning reference signals from a second TRP (see para [0047] wherein PRS positioning occasions for a TP may occur periodically at intervals, denoted by a number T.sub.PRS, of millisecond (or subframe) intervals, is mentioned, also see para [0048] wherein a PRS from some cells may be muted while a PRS from other cells are transmitted (e.g. at a constant power) & muting may be viewed as the non-transmission of a PRS for a given positioning occasion for a particular cell or TP, is mentioned); 
receiving, from the location server, one or more positioning reference signal muting configurations associated with the TRP ID or the positioning reference signal ID (see para [0065] wherein PRS configuration parameters such as the number of consecutive positioning subframes, periodicity, muting pattern, bandwidth, frequency shift, etc. may be configured by the network and may be signaled to a UE (e.g. UE 102) by a location server (e.g. E-SMLC 110 or H-SLP 118) as OTDOA positioning assistance data, is mentioned and also see para [0051]);	
receiving, from a first TRP, on a bandwidth part of a first carrier frequency, a command triggering at least one of the one or more positioning reference signal muting configurations (see para [0046] wherein a TP/BS, as used herein, refers to all entities in a Radio Access Network (RAN) that transmit PRS to assist in positioning of one or more target UEs and that may support other functions such as providing wireless access (e.g., for voice and data connectivity) to one or more UEs 120, is mentioned, also see para [0048] wherein within a positioning occasion, a PRS may also be transmitted with zero power (e.g., muted), is mentioned, muting may be viewed as the non-transmission of a PRS for a given positioning occasion for a particular cell or TP & Muting patterns may be signaled to UE 102 using bit strings/command, is mentioned and also see para [0050]); 
determining, based at least in part on the triggered positioning reference signal muting configuration, that: the one or more positioning reference signals of the one or more positioning reference signal occasions of at least one positioning reference signal configuration of the plurality of positioning reference signal configurations of the second TRP are not being transmitted (see para [0048] wherein a PRS from some cells may be muted while a PRS from other cells are transmitted (e.g. at a constant power) & muting may be viewed as the non-transmission of a PRS for a given positioning occasion for a particular cell or TP, is mentioned, also see para [0051] wherein the assistance data may provide the center channel frequency of each cell, various PRS configuration parameters (e.g. N.sub.PRS, T.sub.PRS, frequency shift, muting sequence, frequency hopping sequence, PRS ID, PRS bandwidth), a physical cell ID, a cell global ID and/or other cell related parameters applicable to OTDOA, is mentioned and also see para [0052] wherein OTDOA assistance information may also include PRS configuration parameters, which may allow UE 102 to determine timing of a PRS positioning occasion on signals received from various neighbor cells relative to PRS positioning occasions on signals received from a reference cell, and to determine the PRS sequence transmitted from various cells, is mentioned), or the one or more positioning reference signals of the one or more positioning reference signal occasions of all of the plurality of positioning reference signal configurations of the second TRP are not being transmitted (see paragraphs [0051] & [0052]); and 
processing the one or more positioning reference signals of the one or more positioning reference signal occasions of each of the plurality of positioning reference signal configurations based at least in part on the determination (see para [0052] wherein OTDOA assistance information may also include PRS configuration parameters, which may allow UE 102 to determine timing of a PRS positioning occasion on signals received from various neighbor cells relative to PRS positioning occasions on signals received from a reference cell and to determine the PRS sequence transmitted from various cells in order to measure a signal Time of Arrival (TOA) or RSTD, is mentioned and also see para [0053]).
Regarding claim 39, Edge et al. teach a first transmission-reception point (TRP) (see Abstract and Figures 1A/1B, eNB 104 or eNB 1 for first TRP and also see Fig.7, device 704 for first TRP & para [0149]), comprising: a memory (see Fig.7, block 722 and para [0152]); at least one processor (see Fig.7, block 720 and para [0152]); and a communication device configured to: send, to a user equipment (UE), on a bandwidth part of a first carrier frequency, a command triggering at least one of one or more positioning reference signal muting configurations associated with a TRP identifier (ID) and/or a positioning reference signal ID (see para [0046] wherein a TP/BS, as used herein, refers to all entities in a Radio Access Network (RAN) that transmit PRS to assist in positioning of one or more target UEs and that may support other functions such as providing wireless access (e.g., for voice and data connectivity) to one or more UEs 120, is mentioned, also see para [0048] wherein within a positioning occasion, a PRS may also be transmitted with zero power (e.g., muted), is mentioned, muting may be viewed as the non-transmission of a PRS for a given positioning occasion for a particular cell or TP & Muting patterns may be signaled to UE 102 using bit strings, is mentioned and also see para [0050] wherein to improve acquisition of a PRS further (e.g., if PRS bandwidth is limited such as with only six resource blocks corresponding to 1.4 MHz bandwidth), a frequency band for consecutive PRS positioning occasions (or consecutive PRS subframes) may be changed in a known and predictable manner, is mentioned and also see para [0051] wherein various PRS configuration parameters including N.sub.PRS, T.sub.PRS, frequency shift, muting sequence, frequency hopping sequence, PRS ID, PRS bandwidth, is mentioned), wherein the triggered positioning reference signal muting configuration indicates that: one or more positioning reference signals of one or more positioning reference signal occasions of at least one positioning reference signal configuration of a plurality of positioning reference signal configurations in a second TRP are not being transmitted (see para [0048] wherein a PRS from some cells may be muted while a PRS from other cells are transmitted (e.g. at a constant power) & muting may be viewed as the non-transmission of a PRS for a given positioning occasion for a particular cell or TP, is mentioned and also see para [0051]), the plurality of positioning reference signal configurations associated with the TRP ID and/or the positioning reference signal ID (see paragraphs [0048] and [0051]), or the one or more positioning reference signals of the one or more positioning reference signal occasions of all of the plurality of positioning reference signal configurations in the second TRP are not being transmitted (see paragraphs [0051] & [0052]), wherein the second TRP mutes the positioning reference signals according to the triggered positioning reference signal muting configuration (see para [0048] wherein Muting may aid signal acquisition and RSTD measurement by UE 102 for PRS signals that are not muted by avoiding interference from PRS signals that have been muted & muting may be viewed as the non-transmission of a PRS for a given positioning occasion for a particular cell or TP and Muting patterns may be signaled to UE 102 using bit strings, is mentioned).
Regarding claim 58, Edge et al. teach a user equipment (UE) (see Abstract and Figures 1A/1B, UE 102 & also see Fig.6, mobile device/UE), comprising: a memory (see Fig.6, memory 640); at least one processor (see Fig.6, blocks 611/612 for processor); and a communication device configured to: 
receive, from a location server, a plurality of positioning reference signal configurations associated with a TRP identifier (ID) or a positioning reference signal ID (see para [0051] wherein OTDOA positioning assistance data may be provided to UE 102 by a location server (e.g. E-SMLC 110 or H-SLP 118) for a “reference cell” and one or more “neighbor cells” or “neighboring cells” relative to the “reference cell” and for example, the assistance data may provide the center channel frequency of each cell, various PRS configuration parameters (e.g. N.sub.PRS, T.sub.PRS, frequency shift, muting sequence, frequency hopping sequence, PRS ID, PRS bandwidth), a physical cell ID, a cell global ID and/or other cell related parameters applicable to OTDOA, is mentioned and also see para [0065] wherein PRS configuration parameters such as the number of consecutive positioning subframes, periodicity, muting pattern, bandwidth, frequency shift, etc. may be configured by the network and may be signaled to a UE (e.g. UE 102) by a location server (e.g. E-SMLC 110 or H-SLP 118) as OTDOA positioning assistance data, is mentioned), wherein each positioning reference signal configuration of the plurality of positioning reference signal configurations specifies a periodic, semi persistent, or aperiodic pattern of one or more positioning reference signal occasions (see para [0047] wherein a PRS positioning occasion may comprise a number N.sub.PRS of consecutive positioning subframes where the number N.sub.PRS may be between 1 and 160 (e.g. may include the values 1, 2, 4 and 6 as well as other values) & PRS positioning occasions for a TP may occur periodically at intervals, denoted by a number T.sub.PRS, of millisecond (or subframe) intervals where T.sub.PRS may equal 5, 10, 20, 40, 80, 160, 320, 640, or 1280, is mentioned and also see para [0048]), and wherein each positioning reference signal occasion of the one or more positioning reference signal occasions specifies transmission of one or more positioning reference signals from a second TRP (see para [0047] wherein PRS positioning occasions for a TP may occur periodically at intervals, denoted by a number T.sub.PRS, of millisecond (or subframe) intervals, is mentioned, also see para [0048] wherein a PRS from some cells may be muted while a PRS from other cells are transmitted (e.g. at a constant power) & muting may be viewed as the non-transmission of a PRS for a given positioning occasion for a particular cell or TP, is mentioned); 	
receive, from the location server, one or more positioning reference signal muting configurations associated with the TRP ID or the positioning reference signal ID (see para [0065] wherein PRS configuration parameters such as the number of consecutive positioning subframes, periodicity, muting pattern, bandwidth, frequency shift, etc. may be configured by the network and may be signaled to a UE (e.g. UE 102) by a location server (e.g. E-SMLC 110 or H-SLP 118) as OTDOA positioning assistance data, is mentioned and also see para [0051]); and
 	receive, from a first transmission-reception point (TRP), on a bandwidth part of a first carrier frequency, a command triggering at least one of the one or more positioning reference signal muting configurations (see para [0046] wherein a TP/BS, as used herein, refers to all entities in a Radio Access Network (RAN) that transmit PRS to assist in positioning of one or more target UEs and that may support other functions such as providing wireless access (e.g., for voice and data connectivity) to one or more UEs 120, is mentioned, also see para [0048] wherein within a positioning occasion, a PRS may also be transmitted with zero power (e.g., muted), is mentioned, muting may be viewed as the non-transmission of a PRS for a given positioning occasion for a particular cell or TP & Muting patterns may be signaled to UE 102 using bit strings/command, is mentioned and also see para [0050]), 
wherein the at least one processor is configured to: determine, based at least in part on the triggered positioning reference signal muting configuration, that: the one or more positioning reference signals of the one or more positioning reference signal occasions of at least one positioning reference signal configuration of the plurality of positioning reference signal configurations of the second TRP are not being transmitted (see para [0048] wherein a PRS from some cells may be muted while a PRS from other cells are transmitted (e.g. at a constant power) & muting may be viewed as the non-transmission of a PRS for a given positioning occasion for a particular cell or TP, is mentioned, also see para [0051] wherein the assistance data may provide the center channel frequency of each cell, various PRS configuration parameters (e.g. N.sub.PRS, T.sub.PRS, frequency shift, muting sequence, frequency hopping sequence, PRS ID, PRS bandwidth), a physical cell ID, a cell global ID and/or other cell related parameters applicable to OTDOA, is mentioned and also see para [0052] wherein OTDOA assistance information may also include PRS configuration parameters, which may allow UE 102 to determine timing of a PRS positioning occasion on signals received from various neighbor cells relative to PRS positioning occasions on signals received from a reference cell, and to determine the PRS sequence transmitted from various cells, is mentioned), or the one or more positioning reference signals of the one or more positioning reference signal occasions of all of the plurality of positioning reference signal configurations of the second TRP are not being transmitted (see paragraphs [0051] & [0052]); and 
process the one or more positioning reference signals of the one or more positioning reference signal occasions of each of the plurality of positioning reference signal configurations based at least in part on the determination (see para [0052] wherein OTDOA assistance information may also include PRS configuration parameters, which may allow UE 102 to determine timing of a PRS positioning occasion on signals received from various neighbor cells relative to PRS positioning occasions on signals received from a reference cell and to determine the PRS sequence transmitted from various cells in order to measure a signal Time of Arrival (TOA) or RSTD, is mentioned and also see para [0053]).
	Regarding claims 2, 21, 40 and 59, Edge et al. further teach the method/first TRP/UE of claims 1, 20, 39 and 58, wherein the first TRP is the same as the second TRP, or the bandwidth part of the first carrier frequency is the same as a bandwidth part of a second carrier frequency, or the first carrier frequency is the same as the second carrier frequency (see para [0065] wherein the LPP Provide Assistance Data message may include OTDOA assistance data such as PRS parameters (e.g. PRS bandwidth, PRS code, frequency shift, muting, PRS subframe configuration) for a reference cell, neighboring cells including TPs that may correspond to the reference cell (that includes the first TRP being the same as the second TRP, or the bandwidth part of the first carrier frequency is the same as a bandwidth part of a second carrier frequency, or the first carrier frequency is the same as the second carrier frequency), is mentioned).
Regarding claims 9, 28, 47 and 66, Edge et al. further teach the method/first TRP/UE of claims 1, 20, 39 and 58, wherein the triggered positioning reference signal muting configuration is partially muted in a frequency domain of positioning reference signals of the one or more positioning reference signal occasions (see para [0048] wherein PRS may also be transmitted with zero power (e.g., muted) & muting, which turns off a regularly scheduled PRS transmission, may be useful if PRS signals between different cells overlap by occurring almost the same time (that includes partially muted triggered positioning reference signal muting configuration), is mentioned, also see para [0049] wherein in ideally synchronized networks, PRSs may receive interference from other cell PRSs with the same PRS pattern index, e.g., with the same frequency shift, is mentioned and also see  [0064]).
	Regarding claims 10 and 29,  Edge et al. further teach the method of claims 1 and 20, wherein the sending the command/reception of the command is triggered by an overlap between positioning reference signal occasions of the second TRP and the one or more positioning reference signal occasions of at least one of the plurality of positioning reference signal configurations (see para [0048] wherein PRS may also be transmitted with zero power (e.g., muted) & muting, which turns off a regularly scheduled PRS transmission, may be useful if PRS signals between different cells overlap by occurring at the same time, is mentioned & muting patterns may be signaled to UE 102 using bit strings, is mentioned and also see para [0064]).
	Regarding claims 48 and 67, Edge et al. further teach the first TRP/UE of claims 39 and 58, wherein the communication device is triggered to send the command/reception of the command is triggered by an overlap between positioning reference signal occasions of the second TRP and the one or more positioning reference signal occasions of at least one of the plurality of positioning reference signal configurations (see para [0048] wherein PRS may also be transmitted with zero power (e.g., muted) & muting, which turns off a regularly scheduled PRS transmission, may be useful if PRS signals between different cells overlap by occurring at the same time, is mentioned & muting patterns may be signaled to UE 102 using bit strings, is mentioned and also see para [0064]).
	Regarding claims 13, 32, 51 and 70, Edge et al. further teach the method/the first TRP/UE of claims 10, 29, 48 and 67, wherein the positioning reference signal occasions of the second TRP that are being muted are periodic (see para [0065] wherein PRS configuration parameters such as the number of consecutive positioning subframes, periodicity, muting pattern, bandwidth, frequency shift, etc. may be configured by the network and may be signaled to UE, is mentioned and also see para [0069]), and wherein the triggered positioning reference signal muting configuration is aperiodic, semi-persistent, or periodic (see para [0065] wherein PRS configuration parameters such as the number of consecutive positioning subframes, periodicity, muting pattern, bandwidth, frequency shift, etc. may be configured by the network and may be signaled to UE, is mentioned and also see para [0069]).
	Regarding claims 17 and 55, Edge et al. further teach the method/first TRP of claims 1 and 39, further comprising/wherein the communication device is further configured to : forwarding/forward, from a location server to the UE, the plurality of positioning reference signal configurations associated with the TRP ID and/or the positioning reference signal ID (see para [0062] wherein OTDOA positioning assistance data may be determined by a location server (e.g. E-SMLC 110 or H-SLP 118) and may include positioning assistance data for a PRS transmitted by an eNB serving a reference cell, and a number of eNBs serving neighbor cells, is mentioned and also see para [0064] wherein a UE (e.g. UE 102) may determine a timing of PRS occasions transmitted by eNBs or other TPs for a reference cell and neighbor cells for OTDOA positioning, is mentioned and also see para [0051]), wherein each positioning reference signal configuration of the plurality of positioning reference signal configurations specifies the one or more positioning reference signal occasions (see para [0047] wherein a PRS positioning occasion may comprise a number N.sub.PRS of consecutive positioning subframes where the number N.sub.PRS may be between 1 and 160 (e.g. may include the values 1, 2, 4 and 6 as well as other values) & PRS positioning occasions for a TP may occur periodically at intervals, denoted by a number T.sub.PRS, of millisecond (or subframe) intervals where T.sub.PRS may equal 5, 10, 20, 40, 80, 160, 320, 640, or 1280, is mentioned and also see para [0048]), and wherein each positioning reference signal occasion of the one or more positioning reference signal occasions specifies transmission of the one or more positioning reference signals from the second TRP (see para [0047] wherein PRS positioning occasions for a TP may occur periodically at intervals, denoted by a number T.sub.PRS, of millisecond (or subframe) intervals, is mentioned, also see para [0048] wherein a PRS from some cells may be muted while a PRS from other cells are transmitted (e.g. at a constant power) & muting may be viewed as the non-transmission of a PRS for a given positioning occasion for a particular cell or TP, is mentioned); and forwarding, from the location server to the UE, the one or more positioning reference signal muting configurations associated with the TRP ID and/or the positioning reference signal ID (see para [0065] wherein PRS configuration parameters such as the number of consecutive positioning subframes, periodicity, muting pattern, bandwidth, frequency shift, etc. may be configured by the network and may be signaled to a UE (e.g. UE 102) by a location server (e.g. E-SMLC 110 or H-SLP 118) as OTDOA positioning assistance data, is mentioned and also see para [0051]).
Regarding claims 18, 36, 56 and 74, Edge et al. further teach the method/first TRP/UE of claims 17,20, 55 and 58, wherein the location server is collocated with the first TRP (see Fig.7 and para [0149] wherein any of the first, second, and third devices 702, 704/first TRP, and 706, may comprise more of a location server, a base station (which includes location server is collocated with the first TRP), is mentioned).
Regarding claims 19, 37, 57 and 75, Edge et al. further teach the method/first TRP/UE of claims 1, 20, 39 and 58, wherein the plurality of positioning reference signals comprise positioning reference signaling (PRS) signals, navigation reference signaling (NRS) signals, demodulation reference signals (DMRS), cell-specific reference signals (CRS), tracking reference signals (TRS), channel state information reference signals (CSI-RS), primary synchronization signals (PSS), or secondary synchronization signals (SSS) (see paragraphs [0037] & [0048]).
Regarding claims 38 and 76, Edge et al. further teach the method/UE of claims 20 and 58, wherein the processing comprises determining an estimate of a position of the UE, sending measurements of the one or more positioning reference signals from a second TRP to a location server, or any combination thereof (see para [0053] wherein TOA measurements for different cells (that includes second TRP) may then be converted to RSTD measurements and sent to the location server (e.g. E-SMLC 110 or H-SLP 118) by a UE 102 and using (i) the RSTD measurements, (ii) the known absolute or relative transmission timing of each cell, and (iii) the known position(s) of eNB or TP physical transmitting antennas for the reference and neighboring cells, a UE 102's position may be determined, is mentioned).
	Regarding claim 77, Edge et al. teach a first transmission-reception point (TRP) (see Abstract and Figures 1A/1B, eNB 104 or eNB 1 for first TRP and also see Fig.7, device 704 for first TRP & para [0149]), comprising: means for sending, to a user equipment (UE), on a bandwidth part of a first carrier frequency, a command triggering at least one of one or more positioning reference signal muting configurations associated with a TRP identifier (ID) and/or a positioning reference signal ID (see Fig.7, block 730 & para [0046] wherein a TP/BS, as used herein, refers to all entities in a Radio Access Network (RAN) that transmit PRS to assist in positioning of one or more target UEs and that may support other functions such as providing wireless access (e.g., for voice and data connectivity) to one or more UEs 120, is mentioned, also see para [0048] wherein within a positioning occasion, a PRS may also be transmitted with zero power (e.g., muted), is mentioned, muting may be viewed as the non-transmission of a PRS for a given positioning occasion for a particular cell or TP & Muting patterns may be signaled to UE 102 using bit strings, is mentioned and also see para [0050] wherein to improve acquisition of a PRS further (e.g., if PRS bandwidth is limited such as with only six resource blocks corresponding to 1.4 MHz bandwidth), a frequency band for consecutive PRS positioning occasions (or consecutive PRS subframes) may be changed in a known and predictable manner, is mentioned and also see para [0051] wherein various PRS configuration parameters including N.sub.PRS, T.sub.PRS, frequency shift, muting sequence, frequency hopping sequence, PRS ID, PRS bandwidth, is mentioned), wherein the triggered positioning reference signal muting configuration indicates that: one or more positioning reference signals of one or more positioning reference signal occasions of at least one positioning reference signal configuration of a plurality of positioning reference signal configurations in a second TRP are not being transmitted (see para [0048] wherein a PRS from some cells may be muted while a PRS from other cells are transmitted (e.g. at a constant power) & muting may be viewed as the non-transmission of a PRS for a given positioning occasion for a particular cell or TP, is mentioned and also see para [0051]), the plurality of positioning reference signal configurations associated with the TRP ID and/or the positioning reference signal ID (see paragraphs [0048] and [0051] wherein various PRS configuration parameters including N.sub.PRS, T.sub.PRS, frequency shift, muting sequence, frequency hopping sequence, PRS ID, PRS bandwidth, is mentioned), or the one or more positioning reference signals of the one or more positioning reference signal occasions of all of the plurality of positioning reference signal configurations in the second TRP are not being transmitted (see paragraphs [0051] & [0052]), wherein the second TRP mutes the positioning reference signals according to the triggered positioning reference signal muting configuration (see para [0048] wherein Muting may aid signal acquisition and RSTD measurement by UE 102 for PRS signals that are not muted by avoiding interference from PRS signals that have been muted & muting may be viewed as the non-transmission of a PRS for a given positioning occasion for a particular cell or TP and Muting patterns may be signaled to UE 102 using bit strings, is mentioned).
Regarding claim 78, Edge et al. teach a user equipment (UE) (see Abstract and Figures 1A/1B, UE 102  & also see Fig.6, mobile device/UE), comprising: means for receiving, from a location server, a plurality of positioning reference signal configurations associated with a TRP identifier (ID) or a positioning reference signal ID (see Fig.6, block 621/wireless transceiver & para [0051] wherein OTDOA positioning assistance data may be provided to UE 102 by a location server (e.g. E-SMLC 110 or H-SLP 118) for a “reference cell” and one or more “neighbor cells” or “neighboring cells” relative to the “reference cell” and for example, the assistance data may provide the center channel frequency of each cell, various PRS configuration parameters (e.g. N.sub.PRS, T.sub.PRS, frequency shift, muting sequence, frequency hopping sequence, PRS ID, PRS bandwidth), a physical cell ID, a cell global ID and/or other cell related parameters applicable to OTDOA, is mentioned and also see para [0065] wherein PRS configuration parameters such as the number of consecutive positioning subframes, periodicity, muting pattern, bandwidth, frequency shift, etc. may be configured by the network and may be signaled to a UE (e.g. UE 102) by a location server (e.g. E-SMLC 110 or H-SLP 118) as OTDOA positioning assistance data, is mentioned), wherein each positioning reference signal configuration of the plurality of positioning reference signal configurations specifies a periodic, semi persistent, or aperiodic pattern of one or more positioning reference signal occasions (see para [0047] wherein a PRS positioning occasion may comprise a number N.sub.PRS of consecutive positioning subframes where the number N.sub.PRS may be between 1 and 160 (e.g. may include the values 1, 2, 4 and 6 as well as other values) & PRS positioning occasions for a TP may occur periodically at intervals, denoted by a number T.sub.PRS, of millisecond (or subframe) intervals where T.sub.PRS may equal 5, 10, 20, 40, 80, 160, 320, 640, or 1280, is mentioned and also see para [0048]), and wherein each positioning reference signal occasion of the one or more positioning reference signal occasions specifies transmission of one or more positioning reference signals from a second TRP (see para [0047] wherein PRS positioning occasions for a TP may occur periodically at intervals, denoted by a number T.sub.PRS, of millisecond (or subframe) intervals, is mentioned, also see para [0048] wherein a PRS from some cells may be muted while a PRS from other cells are transmitted (e.g. at a constant power) & muting may be viewed as the non-transmission of a PRS for a given positioning occasion for a particular cell or TP, is mentioned); 
means for receiving, from the location server, one or more positioning reference signal muting configurations associated with the TRP ID or the positioning reference signal ID (see Fig.6, block 621/wireless transceiver & see para [0065] wherein PRS configuration parameters such as the number of consecutive positioning subframes, periodicity, muting pattern, bandwidth, frequency shift, etc. may be configured by the network and may be signaled to a UE (e.g. UE 102) by a location server (e.g. E-SMLC 110 or H-SLP 118) as OTDOA positioning assistance data, is mentioned and also see para [0051]); 
means for receiving, from a first transmission-reception point (TRP), on a bandwidth part of a first carrier frequency, a command triggering at least one of the one or more positioning reference signal muting configurations (see para [0046] wherein a TP/BS, as used herein, refers to all entities in a Radio Access Network (RAN) that transmit PRS to assist in positioning of one or more target UEs and that may support other functions such as providing wireless access (e.g., for voice and data connectivity) to one or more UEs 120, is mentioned, also see para [0048] wherein within a positioning occasion, a PRS may also be transmitted with zero power (e.g., muted), is mentioned, muting may be viewed as the non-transmission of a PRS for a given positioning occasion for a particular cell or TP & Muting patterns may be signaled to UE 102 using bit strings/command, is mentioned and also see para [0050]); 
means for determining, based at least in part on the triggered positioning reference signal muting configuration, that: the one or more positioning reference signals of the one or more positioning reference signal occasions of at least one positioning reference signal configuration of the plurality of positioning reference signal configurations of the second TRP are not being transmitted (see Fig.6, blocks 611/612 & see para [0048] wherein a PRS from some cells may be muted while a PRS from other cells are transmitted (e.g. at a constant power) & muting may be viewed as the non-transmission of a PRS for a given positioning occasion for a particular cell or TP, is mentioned, also see para [0051] wherein the assistance data may provide the center channel frequency of each cell, various PRS configuration parameters (e.g. N.sub.PRS, T.sub.PRS, frequency shift, muting sequence, frequency hopping sequence, PRS ID, PRS bandwidth), a physical cell ID, a cell global ID and/or other cell related parameters applicable to OTDOA, is mentioned and also see para [0052] wherein OTDOA assistance information may also include PRS configuration parameters, which may allow UE 102 to determine timing of a PRS positioning occasion on signals received from various neighbor cells relative to PRS positioning occasions on signals received from a reference cell, and to determine the PRS sequence transmitted from various cells, is mentioned), or the one or more positioning reference signals of the one or more positioning reference signal occasions of all of the plurality of positioning reference signal configurations of the second TRP are not being transmitted (see paragraphs [0051] & [0052]); and 
means for processing the one or more positioning reference signals of the one or more positioning reference signal occasions of each of the plurality of positioning reference signal configurations based at least in part on the determination (see Fig.6, blocks 611/612 & see para [0052] wherein OTDOA assistance information may also include PRS configuration parameters, which may allow UE 102 to determine timing of a PRS positioning occasion on signals received from various neighbor cells relative to PRS positioning occasions on signals received from a reference cell and to determine the PRS sequence transmitted from various cells in order to measure a signal Time of Arrival (TOA) or RSTD, is mentioned and also see para [0053]).
	Regarding claim 79, Edge et al. teach a non-transitory computer-readable medium storing computer-executable instructions (see Abstract and Figures 1A/1B, eNB 104 or eNB 1 and also see Fig.7, device 704 & para [0149]), the computer-executable instructions comprising: at least one instruction instructing a first transmission-reception point (TRP) (see Figures 1A/1B, eNB 104 or eNB 1 for first TRP and also see Fig.7, device 704 for first TRP) to send, to a user equipment (UE), on a bandwidth part of a first carrier frequency, a command triggering at least one of one or more positioning reference signal muting configurations associated with a TRP identifier (ID) and/or a positioning reference signal ID (see para [0046] wherein a TP/BS, as used herein, refers to all entities in a Radio Access Network (RAN) that transmit PRS to assist in positioning of one or more target UEs and that may support other functions such as providing wireless access (e.g., for voice and data connectivity) to one or more UEs 120, is mentioned, also see para [0048] wherein within a positioning occasion, a PRS may also be transmitted with zero power (e.g., muted), is mentioned, muting may be viewed as the non-transmission of a PRS for a given positioning occasion for a particular cell or TP & Muting patterns may be signaled to UE 102 using bit strings, is mentioned and also see para [0050] wherein to improve acquisition of a PRS further (e.g., if PRS bandwidth is limited such as with only six resource blocks corresponding to 1.4 MHz bandwidth), a frequency band for consecutive PRS positioning occasions (or consecutive PRS subframes) may be changed in a known and predictable manner, is mentioned and also see para [0051] wherein various PRS configuration parameters including N.sub.PRS, T.sub.PRS, frequency shift, muting sequence, frequency hopping sequence, PRS ID, PRS bandwidth, is mentioned), wherein the triggered positioning reference signal muting configuration indicates that: one or more positioning reference signals of one or more positioning reference signal occasions of at least one positioning reference signal configuration of a plurality of positioning reference signal configurations in a second TRP are not being transmitted (see para [0048] wherein a PRS from some cells may be muted while a PRS from other cells are transmitted (e.g. at a constant power) & muting may be viewed as the non-transmission of a PRS for a given positioning occasion for a particular cell or TP, is mentioned and also see para [0051]), the plurality of positioning reference signal configurations associated with the TRP ID and/or the positioning reference signal ID (see paragraphs [0048] and [0051] wherein various PRS configuration parameters including N.sub.PRS, T.sub.PRS, frequency shift, muting sequence, frequency hopping sequence, PRS ID, PRS bandwidth, is mentioned), or the one or more positioning reference signals of the one or more positioning reference signal occasions of all of the plurality of positioning reference signal configurations in the second TRP are not being transmitted (see paragraphs [0051] & [0052]), wherein the second TRP mutes the positioning reference signals according to the triggered positioning reference signal muting configuration (see para [0048] wherein Muting may aid signal acquisition and RSTD measurement by UE 102 for PRS signals that are not muted by avoiding interference from PRS signals that have been muted & muting may be viewed as the non-transmission of a PRS for a given positioning occasion for a particular cell or TP and Muting patterns may be signaled to UE 102 using bit strings, is mentioned).
	Regarding claim 80, Edge et al. teach a non-transitory computer-readable medium storing computer-executable instructions (see Abstract and Figures 1A/1B, UE 102  & also see Fig.6, mobile device/UE and para[0141]), the computer-executable instructions comprising: at least one instruction instructing a user equipment (UE) (see Figures 1A/1B, UE 102) to receive, from a location server, a plurality of positioning reference signal configurations associated with a TRP identifier (ID) or a positioning reference signal ID (see para [0051] wherein OTDOA positioning assistance data may be provided to UE 102 by a location server (e.g. E-SMLC 110 or H-SLP 118) for a “reference cell” and one or more “neighbor cells” or “neighboring cells” relative to the “reference cell” and for example, the assistance data may provide the center channel frequency of each cell, various PRS configuration parameters (e.g. N.sub.PRS, T.sub.PRS, frequency shift, muting sequence, frequency hopping sequence, PRS ID, PRS bandwidth), a physical cell ID, a cell global ID and/or other cell related parameters applicable to OTDOA, is mentioned and also see para [0065] wherein PRS configuration parameters such as the number of consecutive positioning subframes, periodicity, muting pattern, bandwidth, frequency shift, etc. may be configured by the network and may be signaled to a UE (e.g. UE 102) by a location server (e.g. E-SMLC 110 or H-SLP 118) as OTDOA positioning assistance data, is mentioned), 
wherein each positioning reference signal configuration of the plurality of positioning reference signal configurations specifies a periodic, semi persistent, or aperiodic pattern of one or more positioning reference signal occasions (see para [0047] wherein a PRS positioning occasion may comprise a number N.sub.PRS of consecutive positioning subframes where the number N.sub.PRS may be between 1 and 160 (e.g. may include the values 1, 2, 4 and 6 as well as other values) & PRS positioning occasions for a TP may occur periodically at intervals, denoted by a number T.sub.PRS, of millisecond (or subframe) intervals where T.sub.PRS may equal 5, 10, 20, 40, 80, 160, 320, 640, or 1280, is mentioned and also see para [0048]), and wherein each positioning reference signal occasion of the one or more positioning reference signal occasions specifies transmission of one or more positioning reference signals from a second TRP (see para [0047] wherein PRS positioning occasions for a TP may occur periodically at intervals, denoted by a number T.sub.PRS, of millisecond (or subframe) intervals, is mentioned, also see para [0048] wherein a PRS from some cells may be muted while a PRS from other cells are transmitted (e.g. at a constant power) & muting may be viewed as the non-transmission of a PRS for a given positioning occasion for a particular cell or TP, is mentioned); 
at least one instruction instructing the UE to receive, from the location server, one or more positioning reference signal muting configurations associated with the TRP ID or the positioning reference signal ID (see para [0065] wherein PRS configuration parameters such as the number of consecutive positioning subframes, periodicity, muting pattern, bandwidth, frequency shift, etc. may be configured by the network and may be signaled to a UE (e.g. UE 102) by a location server (e.g. E-SMLC 110 or H-SLP 118) as OTDOA positioning assistance data, is mentioned and also see para [0051]); 
at least one instruction instructing the UE to receive, from a first transmission-reception point (TRP), on a bandwidth part of a first carrier frequency, a command triggering at least one of the one or more positioning reference signal muting configurations (see para [0046] wherein a TP/BS, as used herein, refers to all entities in a Radio Access Network (RAN) that transmit PRS to assist in positioning of one or more target UEs and that may support other functions such as providing wireless access (e.g., for voice and data connectivity) to one or more UEs 120, is mentioned, also see para [0048] wherein within a positioning occasion, a PRS may also be transmitted with zero power (e.g., muted), is mentioned, muting may be viewed as the non-transmission of a PRS for a given positioning occasion for a particular cell or TP & Muting patterns may be signaled to UE 102 using bit strings/command, is mentioned and also see para [0050]); 
at least one instruction instructing the UE to determine, based at least in part on the triggered positioning reference signal muting configuration, that: the one or more positioning reference signals of the one or more positioning reference signal occasions of at least one positioning reference signal configuration of the plurality of positioning reference signal configurations of the second TRP are not being transmitted (see para [0048] wherein a PRS from some cells may be muted while a PRS from other cells are transmitted (e.g. at a constant power) & muting may be viewed as the non-transmission of a PRS for a given positioning occasion for a particular cell or TP, is mentioned, also see para [0051] wherein the assistance data may provide the center channel frequency of each cell, various PRS configuration parameters (e.g. N.sub.PRS, T.sub.PRS, frequency shift, muting sequence, frequency hopping sequence, PRS ID, PRS bandwidth), a physical cell ID, a cell global ID and/or other cell related parameters applicable to OTDOA, is mentioned and also see para [0052] wherein OTDOA assistance information may also include PRS configuration parameters, which may allow UE 102 to determine timing of a PRS positioning occasion on signals received from various neighbor cells relative to PRS positioning occasions on signals received from a reference cell, and to determine the PRS sequence transmitted from various cells, is mentioned), or the one or more positioning reference signals of the one or more positioning reference signal occasions of all of the plurality of positioning reference signal configurations of the second TRP are not being transmitted (see paragraphs [0051] & [0052]); and 
at least one instruction instructing the UE to process the one or more positioning reference signals of the one or more positioning reference signal occasions of each of the plurality of positioning reference signal configurations based at least in part on the determination (see para [0052] wherein OTDOA assistance information may also include PRS configuration parameters, which may allow UE 102 to determine timing of a PRS positioning occasion on signals received from various neighbor cells relative to PRS positioning occasions on signals received from a reference cell and to determine the PRS sequence transmitted from various cells in order to measure a signal Time of Arrival (TOA) or RSTD, is mentioned and also see para [0053]).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 3-6, 22-25, 41-44 and 60-63 are rejected under 35 U.S.C. 103 as being unpatentable over Edge et al. (US Pub. No: 2018/0217228 A1) in view of Ribeiro et al. (US Pub. No: 2014/0036849 A1).
	Regarding claims 3, 22, 41 and 60, Edge et al. teach the method/first TRP/UE of claims 1, 20, 39 and 58, respectively.
	Edge et al. is silent in teaching the method/first TRP/UE of claims 1, 20, 39 and 58, wherein the command comprises a downlink control information (DCI) command.
	However, Ribeiro et al. teach the method/TRP/UE (see Abstract and Fig.2), wherein the command comprises a downlink control information (DCI) command (see para [0062] wherein the DCI grant/command indicates (implicitly or explicitly) for the UE which cell ID is used in CRS and DM-RS positions & sequences, etc. is mentioned and also see para [0063] wherein positioning reference signals PRS and CSI-RS, which in one embodiment are given by the CSI-RS muting/zero-transmit power CSI-RS pattern, is mentioned).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/first TRP/UE of Edge et al. to have the command comprising a downlink control information (DCI) command, disclosed by Ribeiro et al. in order to provide an effective mechanism for both receiving a downlink message which identifies each of transmission points participating in a joint cooperative multi-point transmission with a user equipment and efficiently scheduling downlink resources on which the user equipment is to receive downlink data from the transmission points for the joint cooperative multi-point transmission in the wireless communication system.
Regarding claims 4, 23, 42 and 61, Ribeiro et al. further teach the method/first TRP/UE of claims 3, 22, 41 and 60, wherein the DCI command comprises an uplink DCI, a downlink DCI, or a DCI format that triggers aperiodic positioning reference signal transmissions (see para [0062] wherein the DCI grant/command (that includes uplink/downlink DCI) indicates (implicitly or explicitly) for the UE which cell ID is used in CRS and DM-RS positions & sequences, etc. is mentioned) (and the same motivation is maintained as in claims 3, 22, 41 and 60).
Regarding claims 5, 24, 43 and 62, Edge et al. and Ribeiro et al. together teach the method/first TRP/UE of claims 4, 23, 42 and 61, respectively.
Edge et al. further teach the method/first TRP/UE of claims 4, 23, 42 and 61, wherein the triggered positioning reference signal muting configuration is triggered jointly with a triggering of at least one positioning reference signal of the plurality of positioning reference signal configurations (see para [0052] wherein OTDOA assistance data may also include “expected RSTD” parameters, which provide UE 102 with indications of RSTD values UE 102 is expected to measure at its current location between a reference cell and each of one or more neighbor cells together with an uncertainty associated with the expected RSTD values, is mentioned and also OTDOA assistance information may also include PRS configuration parameters, which may allow UE 102 to determine timing of a PRS positioning occasion on signals received from various neighbor cells relative to PRS positioning occasions on signals received from a reference cell, is mentioned).
Regarding claims 6, 25, 44 and 63, Edge et al. and Ribeiro et al. together teach the method/first TRP/UE of claims 3, 22, 41 and 60, respectively.
Edge et al. further teach the method/first TRP/UE of claims 3, 22, 41 and 60,
wherein a minimum gap exists between the DCI command and triggered positioning reference signal transmissions associated with the one or more positioning reference signal muting configurations (see para [0052] wherein an expected RSTD value together with an uncertainty may define a search window duration (that includes a minimum gap) for UE 102 within which UE 102 is expected to measure an RSTD value and OTDOA assistance information may also include PRS configuration parameters, which may allow UE 102 to determine timing of a PRS positioning occasion on signals received from various neighbor cells relative to PRS positioning occasions on signals received from a reference cell and to determine the PRS sequence transmitted from various cells in order to measure RSTD, is mentioned).
6.	Claims 7, 26, 45 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Edge et al. (US Pub. No: 2018/0217228 A1) in view of Ribeiro et al. (US Pub. No: 2014/0036849 A1) and further in view of HASEGAWA et al. (US Pub. No: 2022/0026517 A1).
	Regarding claims 7, 26, 45 and 64, Edge et al. and Ribeiro et al. together teach the method/first TRP/UE of claims 6, 25, 44 and 63 respectively.
	Edge et al. and Ribeiro et al. together yet are silent in teaching the method/first TRP/UE of claims 6, 25, 44 and 63, wherein the minimum gap comprises a minimum gap between the DCI command and a physical downlink shared channel (PDSCH), the DCI command and a physical uplink shared channel (PUSCH), the DCI command and a channel state information reference signal (CSI-RS), or the DCI command and a sounding reference signal (SRS).
	However, HASEGAWA et al. teach a method/BS/UE (see Abstract and Fig.1), wherein the minimum gap comprises a minimum gap between the DCI command and a physical downlink shared channel (PDSCH), the DCI command and a physical uplink shared channel (PUSCH), the DCI command and a channel state information reference signal (CSI-RS), or the DCI command and a sounding reference signal (SRS) (see para [0096] wherein the base station 10 may associate the beam used in the beam management and suitable for transmitting the selected CSI-RS or SSB, with the beam for transmitting the PRS and by performing positioning using a beam, angle information can be accurately obtained in a short time, thereby enabling low-delay positioning (that includes a minimum gap between the DCI command and CSI-RS) to be provided, is mentioned and also see para [0094]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/first TRP/UE of Edge et al. and Ribeiro to have the minimum gap comprises a minimum gap between the DCI command and a physical downlink shared channel (PDSCH), the DCI command and a physical uplink shared channel (PUSCH), the DCI command and a channel state information reference signal (CSI-RS), or the DCI command and a sounding reference signal (SRS), disclosed by HASEGAWA et al. in order to provide an effective mechanism of a base station for both efficiently receiving a signal for use in positioning transmitted from a terminal device and computing the location of the terminal device using the signal for use in positioning in wireless communication system.

7.	Claims 8, 11, 12, 27, 30, 31, 46, 49, 50, 65, 68 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Edge et al. (US Pub. No: 2018/0217228 A1) in view of HASEGAWA et al. (US Pub. No: 2022/0026517 A1).
Regarding claims 8, 27, 46 and 65, Edge et al. teach the method/first TRP/UE of claims 1, 20, 39 and 58, respectively.
	Edge et al. is silent in teaching the method/first TRP/UE of claims 1, 20, 39 and 58, wherein the command comprises a medium access control (MAC) control element (CE) command.
	However, HASEGAWA et al. teach a method/BS/UE (see Abstract and Fig.1) wherein the command comprises a medium access control (MAC) control element (CE) command (see para [0094] wherein the base station 10 may inform the terminal device 20 about the transmission of the semi-persistent PRS, using DCI, a MAC-CE, the like, is mentioned).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/first TRP/UE of Edge et al. to have the command comprises a medium access control (MAC) control element (CE) command, disclosed by HASEGAWA et al. in order to provide an effective mechanism of a base station for both efficiently receiving a signal for use in positioning transmitted from a terminal device and computing the location of the terminal device using the signal for use in positioning in wireless communication system.
Regarding claims 11, 30, 49 and 68, Edge et al. teach the method/first TRP/UE of claims 10, 29, 48 and 67, respectively.
	Edge et al. is silent in teaching the method/first TRP/UE of claims10, 29, 48 and 67, wherein a numerology of the one or more positioning reference signal muting configurations is derived at least based on a numerology of the second TRP, a numerology of the first TRP, a numerology of the positioning reference signal occasions of the second TRP, an explicitly configured numerology related to the one or more positioning reference signal muting configurations, or any combination thereof.
	However, HASEGAWA et al. teach a method/BS/UE (see Abstract and Fig.1) wherein a numerology of the one or more positioning reference signal muting configurations is derived at least based on a numerology of the second TRP, a numerology of the first TRP, a numerology of the positioning reference signal occasions of the second TRP, an explicitly configured numerology related to the one or more positioning reference signal muting configurations, or any combination thereof (see para [0107] wherein multiple panels or TRPs are used to perform positioning & the TRPs or panels may possibly be located close to each other, is mentioned, also see para [108] wherein CSI-RSs or PRSs are transmitted from different TRPs in OTDOA, information is required that informs the UE of relationships between the TRPs and the respective PRSs or CSI-RSs, is mentioned and see para [0110] wherein numerology such as the subcarrier spacing may be changed during measurement & possible subcarrier spacings are 15 kHz, 30 kHz, 60 kHz, 120 kHz, and 480 kHz in NR, and these values are set during positioning to ensure precision during positioning, is mentioned).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/first TRP/UE of Edge et al. to have a numerology of the one or more positioning reference signal muting configurations being derived at least based on a numerology of the second TRP, a numerology of the first TRP, a numerology of the positioning reference signal occasions of the second TRP, an explicitly configured numerology related to the one or more positioning reference signal muting configurations, or any combination thereof, disclosed by HASEGAWA et al. in order to provide an effective mechanism of a base station for both efficiently receiving a signal for use in positioning transmitted from a terminal device and computing the location of the terminal device using the signal for use in positioning in wireless communication system.
Regarding claims 12, 31, 50 and 69, HASEGAWA et al. further teach the
method of claims 11/30/49/68, where the numerology of the one or more positioning reference signal muting configurations is the smallest or the largest of the numerology of the first TRP and the numerology of the second TRP, or between a numerology used to trigger the one or more positioning reference signal muting configurations and a numerology used in the positioning reference signal occasions of the second TRP (see para [108] wherein CSI-RSs or PRSs are transmitted from different TRPs (that include first/second TRPs)  in OTDOA, information is required that informs the UE of relationships between the TRPs and the respective PRSs or CSI-RSs, is mentioned and see para [0110] wherein numerology such as the subcarrier spacing may be changed during measurement & possible subcarrier spacings are 15 kHz, 30 kHz, 60 kHz, 120 kHz, and 480 kHz in NR (that includes the smallest or the largest of the numerology of the first TRP/second TRP), and these values are set during positioning to ensure precision during positioning and also assuming that 20 RBs of resources are assigned for positioning to the terminal device 20, setting may be such that 10 RBs are transmitted at 15 kHz, is mentioned) (and the same motivation is maintained as in claims 11/30/49/68).
8.	Claims 14-16, 33-35, 52-54 and 71-73 are rejected under 35 U.S.C. 103 as being unpatentable over Edge et al. (US Pub. No: 2018/0217228 A1) in view of Mitsubishi Electric (3GPP TSG RAN WG1 Meeting #95, “views on NR positioning techniques”, R1-1813386, dated NOV, 2018).
	Regarding claims 14, 33, 52 and 71, Edge et al. teach the method/first TRP/UE of claims 10, 29, 48 and 67 respectively.
	Edge et al. is silent in teaching the method/first TRP/UE of claims 10, 29, 48 and 67, wherein the positioning reference signal occasions of the second TRP that are being muted are semi-persistent, and wherein the triggered positioning reference signal muting configuration is aperiodic or semi-persistent.
	However, Mitsubishi Electric teaches a method/first TRP/UE (see page 1, section 2 and Fig.1), wherein the positioning reference signal occasions of the second TRP that are being muted are semi-persistent and wherein the triggered positioning reference signal muting configuration is aperiodic or semi-persistent (see page 1, Fig.1, wherein multiple TRPs (that includes second TRP) being mentioned and see page 4, under section 2.3, 1st para wherein in NR, to allow efficient and low-latency positioning process, semi-persistent PRS, which can be terminated after predefined measurement time has elapsed, being defined & in addition, semi-persistent reporting of location is useful for reducing overhead required for position reporting and muting being standardized to pause PRS transmission for a specific interval to reduce interference caused by PRS, implementing the time domain behavior for PRS being able to control transmission intervals of PRS, are mentioned and also see page 4, section 2.3, 2nd para and observation 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/first TRP/UE of Edge et al. to have the positioning reference signal occasions of the second TRP that are being muted are semi-persistent and wherein the triggered positioning reference signal muting configuration being aperiodic or semi-persistent, disclosed by Mitsubishi Electric in order to provide an effective mechanism of allowing flexible configuration of unique PRS to different panels or TRPs and also providing resource efficient positioning of UE in wireless communication system.
	Regarding claims 15, 34, 53 and 72, Edge et al. teach the method/first TRP/UE of claims 10, 29, 48 and 67 respectively.
	Edge et al. is silent in teaching the method/first TRP/UE of claims 10, 29, 48 and 67, wherein the positioning reference signal occasions of the second TRP that are being muted are aperiodic and the triggered positioning reference signal muting configuration is aperiodic.
	However, Mitsubishi Electric teaches a method/first TRP/UE (see page 1, section 2 and Fig.1), wherein the positioning reference signal occasions of the second TRP that are being muted are aperiodic and the triggered positioning reference signal muting configuration is aperiodic (see page 1, Fig.1, wherein multiple TRPs (that includes second TRP) being mentioned and see page 4, under section 2.3, 2nd para wherein need for aperiodic PRS being mentioned and also a burst of slots containing PRS can be sent for UE to perform quick measurement, is mentioned and also see under ‘Observation 1’, wherein different time domain behaviors including aperiodic for PRS being useful for resource positioning, is mentioned).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/first TRP/UE of Edge et al. to have the positioning reference signal occasions of the second TRP that are being muted being aperiodic and the triggered positioning reference signal muting configuration being aperiodic, disclosed by Mitsubishi Electric in order to provide an effective mechanism of allowing flexible configuration of unique PRS to different panels or TRPs and also providing resource efficient positioning of UE in wireless communication system.
Regarding claims 16 and 54, Edge et al. teach the method/first TRP/UE of claims 1 and 39 respectively.
	Edge et al. is silent in teaching the method/first TRP of claims 1 and 39, wherein
method/first TRP, further comprising/the communication device is further configured to: receiving/receive, from the UE, a request to send the command triggering the at least one of the one or more positioning reference signal muting configurations.
	However, Mitsubishi Electric teaches a method/first TRP (see page 1, section 2 and Fig.1), comprising receiving, from the UE, a request to send the command triggering the at least one of the one or more positioning reference signal muting configurations (see page 5, under section 4, observation 2, wherein a positioning process initiated by UE also be supported by NR & for example, UE can trigger the positioning process such as OTDOA (that includes receiving, from the UE, a request to send the command triggering the at least one of the one or more positioning reference signal muting configurations), is mentioned and also see page 4, section 2.4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/first TRP of Edge et al. to include receiving, from the UE, a request to send the command triggering the at least one of the one or more positioning reference signal muting configurations, disclosed by Mitsubishi Electric in order to provide an effective mechanism of allowing flexible configuration of unique PRS to different panels or TRPs and also providing resource efficient positioning of UE in wireless communication system.
Regarding claims 35 and 73, Edge et al. teach the method/first TRP/UE of claims 20 and 58 respectively.
	Edge et al. is silent in teaching the method/UE of claims 20 and 58, further comprising/wherein the communication device is further configured to: sending/send, to the first TRP, a request to trigger the at least one of the one or more positioning reference signal muting configurations.
	However, Mitsubishi Electric teaches a method/UE (see page 1, section 2 and Fig.1), comprising sending, to the first TRP, a request to trigger the at least one of the one or more positioning reference signal muting configurations (see page 5, under section 4, observation 2, wherein a positioning process initiated by UE also be supported by NR & for example, UE can trigger the positioning process such as OTDOA (that includes UE sending, to the first TRP, a request to trigger the at least one of the one or more positioning reference signal muting configurations), is mentioned and also see page 4, section 2.4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/UE of Edge et al. to include sending, to the first TRP, a request to trigger the at least one of the one or more positioning reference signal muting configurations, disclosed by Mitsubishi Electric in order to provide an effective mechanism of allowing flexible configuration of unique PRS to different panels or TRPs and also providing resource efficient positioning of UE in wireless communication system.
Conclusion
9.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	YOON et al. (US Pub. No: 2021/0352613 A1) disclose method for transmitting and receiving uplink reference signal for positioning in wireless communications system.
10.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                     Hand-delivered responses should be brought to
                     Customer Service Window
                      Randolph Building
                      401 Dulany Street
                      Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477                                                                                                                                                                                             	5/6/2022